*239Dissenting Opinion by
Spaeth, J.:
The majority, and Judge Cercone in his concurring opinion, say that summary judgment should not have been entered because there is an issue of fact. In my view, there is not. The provision in Rule 1035(b) that summary judgment should be entered only if “there is no genuine issue of fact” refers to an issue raised because one party says one thing, and the other party another. See, e.g., Ryan v. Furey, 437 Pa. 96, 262 A.2d 305 (1970) (plaintiff claimed that Milmoe was driver of the car at the time of the accident and therefore plaintiff had a right to insurance proceeds; defendant claimed that McGinn was operator of the car and plaintiff therefore had no right to proceeds); Toth v. Philadelphia, 213 Pa. Superior Ct. 282, 247 A.2d 629 (1968). (plaintiff in trespass action claimed defect in sidewalk existed when defendant was in possession of premises; defendant denied liability as landlord out of possession); Schacter v. Albert, 212 Pa. Superior Ct, 58, 239 A.2d 841 (1968) (defendant claimed that a third party lease excused nonperformance of a sales agreement; plaintiff claimed that the lease provided no such excuse). If, for example, appellant had said that the accident happened in the westbound lane, and appellee that it happened in the east, there would be an issue of fact precluding summary judgment. However, the only conflict here is in what appellant has said. Appellees have filed no conflicting answer or affidavit, nor were their depositions taken. Rather, in their motion for summary judgment appellees have simply cited what appellant has said, arguing that because of this they are entitled to judgment.
The conflict in what appellant has said is between his complaint and his deposition. In his complaint appellant says: that he “was operating [his vehicle] in a westerly direction on Pennsylvania Route 362” (para. 7) ■; that “an unidentified vehicle... on the shoulder of the westbound lane of ... Route 362 ... proceeded to back *240into the westbound lane ... forcing [appellant] to enter into the eastbound lane” (paras. 9 and 10); and that “[a]t the time and place aforesaid, [appellant’s vehicle] came into violent collision with the vehicle operated by [appellee Frank D. Lush]” (para. 11). In his deposition appellant repudiated these averments, albeit grudgingly:1
“Q. When you alleged in your complaint which you have sworn to that you entered into the eastbound lane of traffic you are now saying it was not true ?
A. I did say that.
Q. If this is the complaint you had prepared by your attorney ... you are now saying you did not enter into the eastbound lane of traffic ?
A. No sir, I may have been over the line a little in passing that truck, I could have had two wheels six inches over the line but I was not completely in no left or eastbound lane of traffic.2
Q. You do agree you may have been over the centerline at the time of impact?
A. I may have been because I was passing the truck in the middle of the road sitting.3
* * *
Q. But when you saw that truck . . .
A. When I broke over the hill this truck was not here, I came this way and [appellee Frank D. Lush] came this way, his truck was out here and I pulled out. I could have been over the white line, I won’t swear to that, but I could have been.4
*241Q. Could you give us an estimate how far that truck was out on the paved portion of the highway?
A. About one-fourth of the truck was on it.
Q. You did sign a statement to that effect that because that vehicle backed into your lane of traffic you had to go over into the other lane?
A. Yes, that vehicle was in my right-of-way.5
Q. Was there so much of the truck in your lane that you had to go over into the other lane of traffic?
A. I wasn’t over in the other lane.
Q. Were you over in the other lane of traffic at all?
A. I wasn’t out in the other lane of traffic.
Q. When I asked you how much of the other vehicle was on the highway you said at least one-fourth.
A. That is what I said.
Q. I am trying to decide ... In your Complaint you said an unidentified vehicle forced you to enter the eastbound lane of traffic and now you are saying maybe it didn’t?
A. It was coming at me backwards and I stopped and I pulled out around him.
Q. How much of that truck was on or out in the paved portion of the highway or was he over the line ?
A. I don’t know.
* * *
Q. You agree that at the time of the impact you could have been over the centerline of the highway?
A. I wasn’t over it far.6
Q. You did go out around that truck?
A. Yes, I did go around that truck.”
There are other points that should be noted regarding appellant’s deposition. He said that appellee Frank D. *242Lush’s vehicle “was in my lane of traffic.” However, not only did this contradict the averments in his complaint quoted above, but in his complaint he specified four acts of negligence by Lush, none of which was that Lush was on the wrong side of the road. Also in this regard, appellant acknowledged in his deposition that he did not see Lush’s vehicle until “[r]ight at that point of impact” and that therefore he could not estimate its speed. Finally, and perhaps most significant, appellant acknowledged in his deposition that he went around the truck blind:
“Q. What can you remember?
A. I was going west and I got out near the junk yard on the right and right at the bottom of the hill there is a straight stretch of road and I saw this truck. I stopped behind the truck and they were woodchuck hunting and one man was in the truck, and when I stopped I couldn’t see nothing and then I pulled out around the truck to make my pass and Mr. Lush came right smack in front of me and hit me. That is what I remember.”
In any accident case the plaintiff has several obligations. First, he must prove how the accident happened; the jury will not be permitted to speculate. Klimczak v. 7-Up Bottling Co. of Philadelphia, Inc., 385 Pa. 287, 292, 122 A.2d 707, 709 (1956); Ebersole v. Beistline, 368 Pa. 12, 16-17, 82 A.2d 11, 12-13 (1951); Sadotvski v. Eazor Express, Inc., 213 Pa. Superior Ct. 471, 475, 249 A.2d 842, 844 (1968); Morris, Torts §7 (1953). Second, his proof must disclose that the defendant was negligent. Cwiakala v. Paal, 427 Pa. 322, 324-25, 235 A.2d 145, 146-47 (1967); Mapp v. Wombucker, 421 Pa. 383, 384, 219 A.2d 681, 682 (1966); Restatement (Second) of Torts, §328A. And finally, his proof must not disclose that he was contributorily negligent. Mroz v. Dravo Corporation, 429 F.2d 1156 (3d Cir. 1970); Good v. City of Pittsburgh, 382 Pa. 255, 260, 114 A.2d 101, 103 (1955); Matteo v. Sharon Hill Lanes, Inc., 216 Pa. Superior Ct. *243188, 191, 263 A.2d 910, 912 (1970). Here appellant has met none of these obligations. In addition, he has sworn falsely, either in his complaint or in his deposition.
I therefore find no genuine issue of fact, and conclude that the order of the court below entering summary judgment should be affirmed.

. The majority opinion states that “[o]nly once did appellant suggest that he may have been over the centerline at the point of impact.” As will appear from the quotations from the transcript that follow, this statement is contrary to the record; there were five times (and this is reading appellant’s testimony charitably).


. This is appellant’s first admission that he may have been over the centerline.


. This is the second admission.


. The third admission.


. The fourth admission.


. The fifth admission.